IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 13, 2007
                                       No. 07-30114
                                                                      Charles R. Fulbruge III
                                                                              Clerk
MARINE ELECTRONICS SOLUTIONS INC; M E S INSTALLATIONS INC;
DONNA PENNEY; CLAY MAZYCK
                 Plaintiffs - Appellees

       v.

DAVID DARR
                            Defendant - Appellant



                    Appeal from the United States District Court
                 for the Eastern District of Louisiana, New Orleans
                                 No. 2:06-CV-3415


Before KING, BARKSDALE, and DENNIS, Circuit Judges.
PER CURIAM:*
       We AFFIRM the district court’s Judgment of Permanent Injunction
entered August 31, 2006, except insofar as it precludes defendant-appellant
David Darr from litigating in state court his claim that the Marital Settlement
Agreement is a binding shareholder agreement under Florida law. We have
ordered that claim remanded to state court. The district court’s permanent
injunction is VACATED with respect to that claim.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 07-30114

      AFFIRMED IN PART, VACATED IN PART. Darr shall bear the costs of
this appeal.




                                  2